COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
THOMAS A. SCHOBER D/B/A EL                                            No. 08-15-00054-CV
PASO HOME BUYERS, III,                             §
                                                                         Appeal from the
                                Appellant,         §
                                                                       327th District Court
V.                                                 §
                                                                    of El Paso County, Texas
KEVIN ZIEGLER AND ELIZABETH                        §
ZIEGLER,                                                             (TC# 2014-DCV-1713)
                                                   §
                                Appellees.

                                  MEMORANDUM OPINION

       Appellant has filed a motion to dismiss the appeal because the parties have resolved the

dispute between them. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the

appeal. Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d)(“Absent

agreement of the parties, the court will tax costs against the appellant.”).



July 31, 2015
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.